UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6069


CHRISTOPHER GANN,

                    Petitioner - Appellant,

             v.

WARDEN J. ANDREWS,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:20-cv-00204-TSE-TCB)


Submitted: July 20, 2021                                          Decided: July 23, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Gann, Appellant Pro Se. Meghan Elizabeth Loftus, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Gann, a federal prisoner, appeals the district court’s order granting

Respondent’s motion to dismiss and dismissing Gann’s 28 U.S.C. § 2241 petition. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Gann v. Andrews, No. 1:20-cv-00204-TSE-TCB (E.D.

Va. Nov. 24, 2020).      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2